Title: To Thomas Jefferson from Francis Eppes, 27 April 1791
From: Eppes, Francis
To: Jefferson, Thomas


Bermuda Hundred, 27 Apr. 1791. Has consulted all our lawyers on The Prince of Wales and, on the basis of Wayles’ letter of 14 May 1772, they “appear all very clear in their opinions that the Executors … will be answerable for the amount of the … cargo.” The trial will be brought on in October if possible. “I hope you will be in Virginia at that time as I shall stand much in need of your advice and assistance… . You will be pleas’d to consider [Wayles’ letter] and inform me what you think of it. Jack ear this must be with you. For gods sake indeavour to impress on his mind the necessity of his qualifying himself for some profession which will inable him to git his bread for shou’d this business go against us it will not be in my power to do much for him. We are all well and unite in wishing you every blessing this world affords.”
